El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los demandantes, dueños de una propiedad colindante *564con otra de los demandados, entablaron este pleito para reivindicar cierta porción de terreno en que los demandados habían levantado un muro de concreto, solicitando a la vez la demolición de la obra. Se alegaba también en la de-manda que en la pared construida y a una altura de un metro los demandados tienen abiertos tres huecos para lu-ces y vistas, de un metro sesenta y cinco centímetros de largó por ochenta y siete centímetros de ancho.
En el curso del pleito los demandantes desistieron de la acción reivindicatoría y presentaron una demanda comple-mentaria alegando que con posterioridad a la fecha de la radicación de la demanda primitiva, los demandados proce-dieron a cerrar los huecos en la referida pared, tapiándo-los con madera.
La corte inferior, después de referirse en su opinión a la forma confusa con que se ha tratado de establecer una ac-ción nugatoria de servidumbre de luces y vistas dentro de la acción reivindicatoría, y haciendo mención de la inspec-ción ocular que hizo de la pared, concluye diciendo:
“Por lo que se verá, aparece que no existen tales luces ni vistas sino los huecos, los cuales han sido herméticamente tapiados y cerra-dos con madera sin que pueda verse a través de los mismos.
“Los demandantes alegan que hay que taparlos con concreto si la pared es de concreto. Sin embargo, no hemos podido encontrar jurisprudencia tan concreta sobre este punto que- así lo justifique y establezca, y, por lo tanto, se declara sin lugar la demanda, sin. especial condenación de costas.”
La cuestión a resolver quedó reducida a si los huecos abiertos en la pared de concreto debieron haber sido cerra-dos con el mismo material que fué construida, o si fué su-ficiente haberlo hecho con material de madera. Los apelan-tes insisten en el primer extremo, pero no citan autorida-des ni su ligera argumentación ha podido convencernos. Si bien la mayor duración del concreto es cuestión por demás supuesta, es también admitido que el material de madera *565usado para construcciones desde los tiempos primitivos no puede decirse que está en desuso en virtud de las moder-nas construcciones de concreto. Por el contrario, en estas construcciones no se prescinde del maderamen para puertas, ventanas, etc., que son los medios para incomunicar y ce-rrar las mismas. Así es que habiéndose tapiado con ma-dera herméticamente los huecos del muro, se ha cumplido por de pronto con la ley. Si en el transcurso del tiempo, factor que al fin y a la postre lo demuele todo, la madera llega a su término y se destruye o se quita de los huecos, el derecho de los demandantes o de sus causahabientes sub-siste y ellos pueden hacerlo valer en cualquier tiempo. En-tre tanto, no estando prohibidas las construcciones de ma-dera, los demandados están cumpliendo con la ley.

Se confirma la sentencia apelada.